   Case 4:20-cv-00447-ALM Document 16 Filed 01/15/21 Page 1 of 1 PageID #: 254




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

   BRIAN HUDDLESTON,                         §
                                             §
                      Plaintiff,             §
                                             §    CIVIL ACTION No. 4:20CV447
   v.                                        §
                                             §
   FEDERAL BUREAU OF                         §
   INVESTIGATION and UNITED                  §    JUDGE AMOS MAZZANT
   STATES DEPARTMENT OF JUSTICE,             §
                                             §
                      Defendants.            §

                                       ORDER

        Pending before the Court is Defendants’ Unopposed Motion for Leave to File a

  Response to Plaintiff’s Sur-Reply in Opposition to Motion to Stay (Dkt. #14). After

. considering the Motion, the Court finds it should be GRANTED.

        It is therefore ORDERED that Defendants’ Unopposed Motion for Leave to File

  a Response to Plaintiff’s Sur-Reply in Opposition to Motion to Stay is GRANTED.

        IT IS SO ORDERED.
         SIGNED this 15th day of January, 2021.




                                    ___________________________________
                                    AMOS L. MAZZANT
                                    UNITED STATES DISTRICT JUDGE
